Exhibit 4.42 Summary Table of Property Units and Payment Amounts. Name of Office Building: City Point, No. 666, West Huaihai Road, Changning District, Shanghai, China Office Building Details Actual Floor Nominal Floor No. of Unit Gross Area (M(2)) In RMB In RMB Unit Price Total Amount 21 25 01 02 03 04 05 06 22 26 01 02 03 04 05 06 23 27 01 02 03 1 Summary Table of Property Units and Payment Amounts. Name of Office Building: City Point, No. 666, West Huaihai Road, Changning District,Shanghai, China Office Building Details Actual Floor Nominal Floor No. of Unit Gross Area (M(2)) In RMB In RMB Unit Price Total Amount 04 05 06 24 28 01 02 03 04 05 06 Total 2 Summary Table of Property Units and Payment Amounts. Name of Office Building: City Point, No. 666, West Huaihai Road, Changning District,Shanghai, China Parking Space Details Floor No. of Parking Space Gross Area (M(2)) In RMB In RMB Unit Price Total Amount B2 9 B2 10 B2 11 B2 12 B2 15 Total Grand Total (Office Building plus Parking Space) 3
